


110 HRES 553 EH: Mourning the passing of former First Lady,

U.S. House of Representatives
2007-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 553
		In the House of Representatives, U.
		  S.,
		
			July 23, 2007
		
		RESOLUTION
		Mourning the passing of former First Lady,
		  Lady Bird Johnson, and celebrating her life and contributions to the people of
		  the United States.
	
	
		Whereas Lady Bird Johnson was born Claudia Alta Taylor in
			 Karnack, Texas on December 22, 1912, the daughter of Minnie Pattillo Taylor and
			 Thomas Jefferson Taylor;
		Whereas Lady Bird Johnson received her nickname
			 Lady Bird from a nurse who thought she was as purty as a
			 lady bird;
		Whereas Lady Bird Johnson was known for her academic
			 accomplishments, graduating from high school at 15 years of age and graduating
			 from the University of Texas in Austin in 1933 as one of the top 10 students in
			 her class;
		Whereas Lady Bird Johnson married President Lyndon Baines
			 Johnson on November 17, 1934;
		Whereas Lady Bird Johnson was a dedicated wife to
			 President Johnson and a devoted mother to their two daughters, Lynda Bird
			 Johnson and Luci Baines Johnson;
		Whereas Lady Bird Johnson served with honor and dedication
			 as the wife of President Johnson throughout his service as a congressional
			 secretary, United States Representative, United States Senator, Vice President
			 of the United States, and President of the United States;
		Whereas Lady Bird Johnson was known for expanding the
			 position of First Lady by taking a visible role in President Johnson’s
			 administration;
		Whereas Lady Bird Johnson served as President Johnson’s
			 personal adviser throughout his career, and was a champion of civil rights and
			 programs for children and the poor, including the educational Head Start
			 programs;
		Whereas Lady Bird Johnson was known for her passion for
			 environmental causes and the preservation of native plants and
			 wildflowers;
		Whereas Lady Bird Johnson paved the way for the
			 environmental movement of the 1970s through her efforts to replace urban blight
			 with flowers and trees;
		Whereas Lady Bird Johnson established the capital
			 beautification project and played a major role in the passage of the 1965
			 Highway Beautification Act, which was the first major legislative campaign
			 initiated by a First Lady;
		Whereas Lady Bird Johnson and President Johnson retired to
			 their ranch located near Austin, Texas following the completion of President
			 Johnson’s term as President;
		Whereas Lady Bird Johnson continued her dedication to
			 education through her service on the Board of Regents for the University of
			 Texas and through her work planning the Lyndon B. Johnson Library and Museum at
			 the University of Texas in Austin;
		Whereas Lady Bird Johnson was awarded the Medal of Freedom
			 in 1977 and the Congressional Gold Medal in 1988;
		Whereas Lady Bird Johnson co-founded the Lady Bird Johnson
			 Wildflower Center in 1982 in order to protect and preserve North America's
			 native plants and natural landscapes;
		Whereas Lady Bird Johnson leaves behind an honorable
			 legacy that represents her gentle nature and strong spirit though her
			 dedication to her family and her passion for the environment; and
		Whereas Lady Bird Johnson died on July 11, 2007, at 94
			 years of age at her home in Austin, Texas, and was survived by her 2 daughters,
			 7 grandchildren, and 10 great-grandchildren: Now, therefore, be it
		
	
		That the House of Representatives mourns
			 the passing of former First Lady, Lady Bird Johnson, and celebrates her life
			 and contributions to the people of the United States.
		
	
		
			Lorraine C. Miller,
			Clerk.
		
	
